Citation Nr: 0334649	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 23, 
1999, for the grant of service connection for otitis media as 
secondary to the service-connected disability of perforated 
right eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1946 to 
December 1947 and from August 1948 to May 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
and assigned a 10 percent rating, effective from August 23, 
1999.  The veteran appeals for an earlier effective date for 
the grant of service connection for otitis media as secondary 
to the service-connected disability of perforated right 
eardrum.


REMAND

The veteran contends that he is entitled to an effective date 
prior to August 23, 1999, for the grant of service connection 
for otitis media as secondary to the service-connected 
disability of perforated right eardrum.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was informed of the 
provisions of the VCAA in a October 2002 statement of the 
case.  However, neither he nor his representative were 
specifically informed by the RO of which portion of the 
evidence is to be provided by the veteran and which part, if 
any, the RO will attempt to obtain on behalf of veteran.  
Additionally, the RO failed to inform them of what, if any, 
information (medical or lay evidence) not previously provided 
to the Secretary is necessary to substantiate the claim.  The 
Board finds that the RO should inform the veteran and his 
representative of the notification provisions of the VCAA as 
it pertains to the issue currently on appeal.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of veteran.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an effective date 
earlier than August 23, 1999, for the 
grant of service connection for otitis 
media as secondary to the service-
connected disability of perforated right 
eardrum.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



